Citation Nr: 18100159
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 13-11 065
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
The claim of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for degenerative disc disease (DJD) of the lumbar spine at L5-S1 (low back disability) is remanded for additional development.
The Veteran had honorable active duty service with the United States Army from July 1967 to July 1969.  Among other commendations, the Veteran received the Vietnam Service Medal and the Combat Infantryman Badge.
This matter comes before the Board of Veterans Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, declining to reopen the claim of entitlement to service connection for degenerative disc disease of the L5-S1 for failure to submit new and material evidence.
In an August 2016 decision, the Board denied the Veterans request to reopen the previously denied claim of entitlement to service connection for a lumbar spine disability based upon a conclusion that new and material evidence had not been received.  More specifically, the Board found that newly submitted VA treatment records; dated May 2009 to June 2009, which documented the Veterans low back pain, merely evidenced a previously established fact and did not relate to whether the Veterans low back condition was caused by or otherwise related to an in service injury.
In October 2017, the United States Court of Appeals for Veterans Claims (CAVC or Court) rendered a decision vacating the August 2016 Board decision and remanding this matter for re-adjudication.  In making its determination, CAVC acknowledged the Veterans appellate arguments that the Board failed to consider that the medical evidence submitted might establish a nexus between the Veteran current disability and post service symptomology.  It also noted the Veterans assertion that the Board failed to consider whether his current diagnosis of degenerative joint disease of the lower back constituted evidence of continuity of symptomology.  On review of the forgoing, CAVC stated that it was unclear why the submitted evidence was not considered new and material.  Therefore, the vacated the prior decision and remanded this matter for an adequate statement of reasons and bases.  The decision also advised the Veteran of his opportunity to submit a statement regarding the onset of his low back pain.
 
Accordingly, the matter is REMANDED for the following action:
1.  Obtain updated treatment records regarding the Veterans low back condition.  Any and all records that are obtained should be associated with the Veterans claims file.  If no additional records can be located, this should be noted in the file as well.
2.  Advise the Veteran of his right to submit a statement regarding the onset of his low back pain and identify providers of any post-service treatment for his condition which has not been previously associated with the claims file.  
If any such providers are identified, request and obtain the records noted.  If any identified records cannot be obtained, this should be noted in the file and all attempts made to obtain these records should be fully documented.
3.  After completing the development noted above and any additional development deemed necessary, to include scheduling the Veteran for a VA examination to obtain an etiological opinion if deemed warranted, and, if the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  
Consideration should be given as to whether SSA records and VA treatment records submitted after June 2008 constitute new and material evidence, to include whether a nexus has been established between the Veterans current disability and post-service symptomology.  Attention must also be given to whether the Veterans current diagnosis of degenerative joint disease of the lower back constitutes evidence of continuity of symptomology.
An appropriate period of time should be allowed for response from the Veteran and/or his representative.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	N. Whitaker, Associate Counsel

